Citation Nr: 1635174	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served from September 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2011, a Travel Board hearing was held before the undersigned in St. Petersburg, Florida. A transcript of the hearing has been associated with the claims file. 

This case was previously before the Board in December 2011 and January 2014 and was remanded for additional adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The weight of the competent evidence shows that hepatitis C was caused by the Veteran's in-service intravenous drug abuse. 

2.  Hepatitis C was incurred as a result of inservice acts of willful misconduct.


CONCLUSION OF LAW

Chronic hepatitis C was not incurred or aggravated in-service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The term "in the line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was a result of the Veteran's own willful misconduct.  VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  See 38 C.F.R. § 3.1 (n) (2015).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  Id.  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is claiming entitlement to service connection for hepatitis C.  Risk factors for incurring hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998. 

During his hearing, the Veteran admitted to intravenous drug use during his active military service.  The Veteran contends, however, that his hepatitis C was caused by his in-service exposure to shared shaving razor blades or air gun vaccinations during service. 

The Veteran's service treatment records reflect a January 1973 diagnosis of hepatitis B.  At his separation examination, the Veteran reported a history of "stomach, liver, or intestine problem" but only noted dyspepsia and no other hepatitis symptoms. 

The Veteran currently has hepatitis C.  Therefore, the remaining issue in this case is whether there is a nexus between the Veteran's current hepatitis C and his military service, and if so, whether the disorder was incurred "in the line of duty." 

The Veteran was afforded VA medical examinations in January 2012 and September 2014.  Both examiners opined that the Veteran's condition was at least as likely as not incurred in or caused by an in-service injury, event, or illness.  The January 2012 examiner reasoned that the Veteran's documented intravenous drug use during his active military service is a major risk factor for acquiring the hepatitis C infection. The examiner further explained that the Veteran was affected by hepatitis B while in service, and that recent testing showed that his hepatitis B antigen was non-reactive. The examiner explained that the Veteran's hepatitis B from his active military service had resolved and was not the cause of the Veteran's chronic liver disease.  The examiner concluded that because the Veteran was using intravenous drugs while in service, it was most likely that the hepatitis C infection occurred during this time. 

The September 2014 VA examiner explained that hepatitis C was not a diagnosable disease in the 1970s and was not able to be tested for until the early 1990s.  The examiner then reasoned that it would be highly unusual for the Veteran to have been infected with either hepatitis B or C from simple sutures or shaving.  Additionally, the examiner stated that while it has been suggested in the past, there has never been any definitive proof that air guns cause hepatitis and that therefore it is less likely that hepatitis would have been contracted from an air gun.  The examiner stated that there is an extremely high rate of hepatitis transmission with intravenous drug use.  The examiner stated that it is very plausible that Veteran contracted hepatitis C at the time that he was diagnosed for hepatitis B while in the service.  Because the technology for testing for hepatitis C did not exist; however, the Veteran did have the clinical symptoms of jaundice, scleral icterus, pruritus, and fatigue at that time. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Court has generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Charles v. Principi, 16. 370 (2002) (tinnitus).

While the Veteran has testified that he believes his hepatitis C is linked to his active military service, his lay evidence is not competent in this respect.   Simply put, the Veteran is not trained in the field of medicine, and the etiology of hepatitis C is beyond a lay person's competence.  Jandreau.   Here the competent evidence in this case overwhelmingly demonstrates that the Veteran's hepatitis C was caused by his willful misconduct, namely his inservice abuse of intravenous drugs.  There is no competent evidence to the contrary.  As such, service connection is not warranted.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a). 

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for hepatitis C is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


